Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 8-9, 11, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko US 20130003708 in view of Dukes US 20160066249

1. A method for caching content at network nodes, comprising: 
assigning a first network node as a primary slave caching node to cache content for a user equipment (UE) attached to a first base station (Ko: [0029] The mobile device 10 (such as a smart phone/cellular phone) is initially within location X, which in this example is serviced by NodeB1, which in turn is under the control of RNC1); 
determining, by a coordinating server, the UE has moved from the first base station to a second base station by determining that the second base station is anchored at a different slave by the NodeB1/RNC1 (or RNC3)); 
determining, by the coordinating server, whether the first network node should continue to act as the primary slave caching node for the UE after it has moved to the second base station (Ko: [0063] determine if the user has moved (or is moving) to a different location (such as to location Y) at block 604);
continuing use of the first network node as the primary slave caching node when the determination is that the first network node should continue to act as the primary slave caching node for the UE (Ko: [0063] If the NodeB1/RNC1 determines that the mobile device 10 has not moved (e.g., out of coverage location X serviced by NodeB1) in block 604, NodeB1/RNC1 is configured to continue normal action for servicing the mobile device 10 at block 606); and 
designating a second network node as the primary slave caching node to cache content for the UE attached to a second base station when the determination is that the first network node should not continue to act as the primary slave caching node for the UE (Ko: [0064-0067] Conversely, if the NodeB1/RNC1 determines that the mobile device 10 has moved to a new location (e.g., location Y serviced by NodeB2), the NodeB1/RNC1 is configured to discover the target cache (e.g., cache 326 in the NodeB2, cache 26 in RNC2, and/or cache 305 in RNC3) at the new location that needs the content 5 and/or transmission context for content 5 at block 608……The NodeB2/RNC2 (or RNC3) may receive the discovery request message and recognize that its NodeB2 is now servicing the mobile device 10), 

Ko merely discloses wherein periodically optimizing, by the coordinating server based on cumulative traffic flow, mesh routing.
Dukes further teaches wherein periodically optimizing, by the coordinating server based on cumulative traffic flow, mesh routing (Dukes: fig. 4-5, “upload hours, load factor” [0017]) in order for the server to determine optimal parent assignment for the nodes in the network. This allows for the routing in the mesh network to be periodically and dynamically reconfigured, ensuring continued optimization and reliability of network
Thus, it would have been obvious to one skill in the art before the effective filing date of the claim invention to include the above recited limitation into Ko’s invention in order for the server to determine optimal parent assignment for the nodes in the network. This allows for the routing in the mesh network to be periodically and dynamically reconfigured, ensuring continued optimization and reliability of network [0017], as taught by Dukes.

2. The method of claim 1, further comprising moving the cached content from first network node to the second network node when the caching node is the second network node (Ko: fig. 1-6, [0066] the NodeB1/RNC1 is configured to transmit the content 5 from the cache 25, 305, 325 to the (cache in) NodeB2/RNC2 so that the NodeB2 can complete the transfer of the content 5 to the mobile device 10 at block 612). 

4. The method of claim 1, further comprising assigning a secondary slave caching node to cache content for the user equipment (UE) (Ko: [0064-0066]). 

Claim 5-7, 12-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko-Dukes in view of Bergman US 20150222536

5. The method of claim 4, Ko merely teaches further comprising associating the UE to the primary slave caching node and to the secondary slave caching node IP address at the coordinating server (Ko: The transmission context for the content 5). 
	Bergman further teaches associating the UE to the primary slave caching node and to the secondary slave caching node IP address at the coordinating server (Bergman: fig. 6, unit 650 [0025-0027]) in order to adjust the communication path for the one or more user devices by changing the path between the content server and the CISP [0023]
	Thus, it would have been obvious to one skill in the art before the effective filing date of the claim invention to include the above recited limitation into Ko’s invention in order to adjust the communication path for the one or more user devices by changing the path between the content server and the CISP [0023], as taught by Bergman

6. The method of claim 5, wherein designating a second network node as the primary caching node to cache content for the UE attached to a second base station when the determination is that the first network node should not continue to act as the primary slave caching node for the UE further comprises updating the primary and the secondary nodes IP address for the UE identifier (Ko: fig. 1-8; Bergman: fig. 6, unit 650 [0025-0027]). 

. 

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko-Dukes in view of Takeuchi US 20060120326

5. The method of claim 4, Ko merely teaches further comprising associating the UE to the primary slave caching node and to the secondary slave caching node IP address at the coordinating server (Ko: The transmission context for the content 5 may include a content ID (which may be the URL (Uniform Resource Locator) identifying (corresponding) the location of the requested content 5 used in HTTP protocol), …..and/or the identifier of the mobile device 10, such as the phone number, IP address and port number of the mobile device, and/or international mobile subscriber identity (IMSI)). 
	Takeuchi further teaches associating the UE to the primary slave caching node and to the secondary slave caching node IP address at the coordinating server (Bergman: fig. 3-4, [0051-0068]) in order allow proposal of efficient information delivery [0006]
	Thus, it would have been obvious to one skill in the art before the effective filing date of the claim invention to include the above recited limitation into Ko’s invention in order allow proposal of efficient information delivery [0006], as taught by Takeuchi 

6. The method of claim 5, wherein designating a second network node as the primary caching node to cache content for the UE attached to a second base station when the determination is that the first network node should not continue to act as the primary slave caching node for the UE further comprises updating the primary and the secondary nodes IP address for the UE identifier (Ko: fig. 1-8; Takeuchi: fig. 3-4). 

7. The method of claim 5, further comprising determining whether the primary slave caching node has stopped functioning, when the determination is that the primary slave caching node has not stopped functioning then refraining from changing anything, and when the determination is that the primary slave caching node has stopped functioning then swapping the primary and secondary caching nodes IP address for the UE identifier (Ko: fig. 1-8; Takeuchi fig. 3-4).

Regarding claims 8-9, 11-14, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-2, 4-7, where the difference used is a “non-transitory computer-readable storage medium” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above. 

. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 8-9, 11, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko US 20130003708 in view of Tian 20150223114

1. A method for caching content at network nodes, comprising: 

determining, by a coordinating server, the UE has moved from the first base station to a second base station by determining that the second base station is anchored at a different slave caching node (Ko: fig. 1-6, [0029, 0063-0066] determine if the user has moved (or is moving) to a different location ((e.g., location Y serviced by NodeB2), the NodeB1/RNC1 is configured to discover the target cache (e.g., cache 326 in the NodeB2, cache 26 in RNC2, and/or cache 305 in RNC3) at the new location that needs the content 5 and/or transmission context for content 5 at block 608. This may be accomplished by the NodeB1/RNC1 (or RNC3)); 
determining, by the coordinating server, whether the first network node should continue to act as the primary slave caching node for the UE after it has moved to the second base station (Ko: [0063] determine if the user has moved (or is moving) to a different location (such as to location Y) at block 604);
continuing use of the first network node as the primary slave caching node when the determination is that the first network node should continue to act as the primary slave caching node for the UE (Ko: [0063] If the NodeB1/RNC1 determines that the mobile device 10 has not moved (e.g., out of coverage location X serviced by NodeB1) in block 604, NodeB1/RNC1 is configured to continue normal action for servicing the mobile device 10 at block 606); and 
designating a second network node as the primary slave caching node to cache content for the UE attached to a second base station when the determination is that the first network node should not continue to act as the primary slave caching node for the UE (Ko: [0064-0067] 
wherein the first and second network nodes are located in a Radio Access Network (RAN) (Ko: fig. 1-4) 
Ko merely discloses wherein periodically optimizing, by the coordinating server based on cumulative traffic flow, mesh routing.
Tian further teaches wherein periodically optimizing, by the coordinating server based on cumulative traffic flow, mesh routing (Tian: fig. 4, unit 66-70 [0022-0028]) in order for the controller to be periodically updated to be sure continued availability, such as to compensate for throughput or other parameters of the ending access points changing 12, 14, 18, intermediary access points 12, 14, 18 no longer being capable of relaying data and/or transient access points 12, 14, 18 entering and/or leaving the mesh network [0022]
Thus, it would have been obvious to one skill in the art before the effective filing date of the claim invention to include the above recited limitation into Ko’s invention in order for the controller to be periodically updated to be sure continued availability, such as to compensate for throughput or other parameters of the ending access points changing 12, 14, 18, intermediary access points 12, 14, 18 no longer being capable of relaying data and/or transient access points 12, 14, 18 entering and/or leaving the mesh network [0022], as taught by Tian.



4. The method of claim 1, further comprising assigning a secondary slave caching node to cache content for the user equipment (UE) (Ko: [0064-0066]). 

Claim 5-7, 12-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko-Tian in view of Bergman US 20150222536

5. The method of claim 4, Ko merely teaches further comprising associating the UE to the primary slave caching node and to the secondary slave caching node IP address at the coordinating server (Ko: The transmission context for the content 5). 
	Bergman further teaches associating the UE to the primary slave caching node and to the secondary slave caching node IP address at the coordinating server (Bergman: fig. 6, unit 650 [0025-0027]) in order to adjust the communication path for the one or more user devices by changing the path between the content server and the CISP [0023]
	Thus, it would have been obvious to one skill in the art before the effective filing date of the claim invention to include the above recited limitation into Ko’s invention in order to adjust the communication path for the one or more user devices by changing the path between the content server and the CISP [0023], as taught by Bergman

6. The method of claim 5, wherein designating a second network node as the primary caching node to cache content for the UE attached to a second base station when the determination is that the first network node should not continue to act as the primary slave caching node for the UE further comprises updating the primary and the secondary nodes IP address for the UE identifier (Ko: fig. 1-8; Bergman: fig. 6, unit 650 [0025-0027]). 

7. The method of claim 5, further comprising determining whether the primary slave caching node has stopped functioning, when the determination is that the primary slave caching node has not stopped functioning then refraining from changing anything, and when the determination is that the primary slave caching node has stopped functioning then swapping the primary and secondary caching nodes IP address for the UE identifier (Ko: fig. 1-8; Bergman: fig. 2-6, unit 650, [0025-0027]). 

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko-Tian in view of Takeuchi US 20060120326

5. The method of claim 4, Ko merely teaches further comprising associating the UE to the primary slave caching node and to the secondary slave caching node IP address at the coordinating server (Ko: The transmission context for the content 5 may include a content ID (which may be the URL (Uniform Resource Locator) identifying (corresponding) the location of the requested content 5 used in HTTP protocol), …..and/or the identifier of the mobile device 10, 
	Takeuchi further teaches associating the UE to the primary slave caching node and to the secondary slave caching node IP address at the coordinating server (Bergman: fig. 3-4, [0051-0068]) in order allow proposal of efficient information delivery [0006]
	Thus, it would have been obvious to one skill in the art before the effective filing date of the claim invention to include the above recited limitation into Ko’s invention in order allow proposal of efficient information delivery [0006], as taught by Takeuchi 

6. The method of claim 5, wherein designating a second network node as the primary caching node to cache content for the UE attached to a second base station when the determination is that the first network node should not continue to act as the primary slave caching node for the UE further comprises updating the primary and the secondary nodes IP address for the UE identifier (Ko: fig. 1-8; Takeuchi: fig. 3-4). 

7. The method of claim 5, further comprising determining whether the primary slave caching node has stopped functioning, when the determination is that the primary slave caching node has not stopped functioning then refraining from changing anything, and when the determination is that the primary slave caching node has stopped functioning then swapping the primary and secondary caching nodes IP address for the UE identifier (Ko: fig. 1-8; Takeuchi fig. 3-4).



Regarding claims 15-16, 18-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-2, 4-7, where the difference used is a “system” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above. 

Response to Amendment
Applicant's arguments with respect to the above claim(s) have been considered but are moot in view of the new ground(s) of rejection.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415